Citation Nr: 1755719	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for atopic dermatitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from February 1989 to February 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed his notice of disagreement in August 2010, and timely filed his substantive appeal in January 2011.

In his January 2011 VA Form 9, the Veteran requested a BVA hearing in Washington, D.C.  The Veteran was scheduled for a Board hearing on March 21, 2017.  In his representative's correspondence from February 2017, the hearing was withdrawn on behalf of the Veteran.  


FINDING OF FACT

In a November 2017 written statement, the Veteran withdrew his appeal for entitlement to service connection for atopic dermatitis.


CONCLUSION OF LAW

The issue of entitlement to service connection for atopic dermatitis has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

In a November 2017 Appellate Brief, the Veteran's representative withdrew his pending claim of entitlement to service connection for atopic dermatitis.

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.                        38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran (via his representative) has effectively withdrawn his appeal for entitlement to service connection for atopic dermatitis.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue.  The appeal from the denial of entitlement to service connection for atopic dermatitis must be dismissed.  38 U.S.C. § 7105 (2017).


ORDER

The appeal of the issue of entitlement to service connection for atopic dermatitis is dismissed.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


